DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered. 

Response to Amendment
Receipt is acknowledged of an amendment filed 14 September 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-17 are pending.
Claims 1, 7, and 12 are currently amended. 
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.



Information Disclosure Statement
Receipt is acknowledged on an Information Disclosure Statement (IDS) submitted on 18 October 2021, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bottom surface” of the cartridge pan, and “the bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity is defined between said cartridge pan and said elongate channel” of claim 1, a “bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity is defined between said bottom surface of said cartridge pan and said elongate channel” of claim 7, and “said longitudinal cavity is not defined in said elongate channel” of claim 12  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the claim terminology “bottom surface” of claims 1 and 7.
The specification lacks antecedent basis for the claim terminology “vertically offset” of claim 7. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is inadequate written description of the subject matter of claims 1 and 7.  Claim 1 recites “wherein said cartridge pan comprises a bottom surface” and “said bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity is defined between said cartridge pan and said elongate channel”.  Claim 7 recites “a bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity is defined between said bottom surface of said cartridge pan and said elongate channel”.  There is no disclosure in the originally filed application for a cartridge pan bottom surface that is spaced apart or vertically offset from the elongate channel, and a longitudinal cavity that is defined between the cartridge pan bottom surface and the elongate channel.  As shown in figures 11-13 and described in paragraphs [0113]-[0117] of the written description, the longitudinal cavity 332 is formed in the elongate channel 330, and the cartridge pan 352 is positioned on a surface of the elongate channel 330.  See marked-up copies of figures 11 and 12.  Therefore, as disclosed, the cartridge pan appears to be contacting the elongate channel, not spaced apart or vertically offset from the elongate channel; and the longitudinal cavity is defined within the elongate channel, and is not defined by a space between the cartridge pan and elongate channel.  There is no disclosure of a cartridge pan that is spaced apart or vertically offset from the elongate channel.  Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Clarification and/or correction is required.    
wherein said longitudinal cavity is not defined in said elongate channel”.  There is no disclosure in the originally filed application for a longitudinal cavity that is defined between the cartridge pan and the elongate channel, and that is not defined in the elongate channel.  As shown in figures 11-13 and described in paragraphs [0113]-[0117] of the written description, the longitudinal cavity 332 is formed in the elongate channel 330, and the cartridge pan 352 is positioned on a surface of the elongate channel 330.  See marked-up copies of figures 11 and 12.  Therefore, as disclosed, there is no longitudinal cavity that is not defined in the elongate channel.  There is no disclosure of a longitudinal cavity that is defined between the cartridge pan and the elongate channel, and that is not defined in the elongate channel.  Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Clarification and/or correction is required.    
The subject matter of these elements has not been described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the invention, and comprise new matter.  
Claims 2-6, 8-11, and 13-17 depend from claims 1, 7, and 12, respectively, and are likewise rejected. 

    PNG
    media_image1.png
    639
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    460
    media_image2.png
    Greyscale

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous as “said bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity is defined between said cartridge pan and said elongate channel” is unclear.  It is not clear where the bottom surface is, where the longitudinal cavity is, and in what manner and by what elements of the device the bottom surface of the cartridge pan is spaced 
 Claim 7 is ambiguous as “a bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity is defined between said bottom surface of said cartridge pan and said elongate channel” is unclear.  It is not clear where the bottom surface is, where the longitudinal cavity is, and in what manner and by what elements of the device the bottom surface of the cartridge pan is vertically offset from the elongate channel.  It is not clear how the bottom surface of the cartridge pan is vertically offset from the elongate channel.  What holds the bottom surface of the cartridge pan in a position vertically offset from the elongate channel?  Why wouldn’t the cartridge pan fall onto the surface of the elongate channel?
Claim 12 is ambiguous as “wherein a longitudinal cavity is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, wherein said longitudinal cavity is not defined in said elongate channel” is unclear.  It is not clear where the longitudinal cavity is, and in what manner and by what elements of the device the elongate channel is formed.  The claim sets forth that the longitudinal cavity is between the cartridge pan and the elongate channel, but that the longitudinal cavity is not defined in the elongate channel.  Where exactly is the channel?  It is not clear how the longitudinal cavity is defined between the cartridge pan and the elongate channel.  What holds the cartridge pan in a position to form the longitudinal cavity?  Why wouldn’t the cartridge pan fall onto the surface of the elongate channel?
Claims 2-6, 8-11, and 13-17 depend from claims 1, 7, and 12, respectively, and are likewise rejected. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225).  
With respect to claim 1, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4), wherein said cartridge pan comprises a bottom surface (figure 4); and a sled 6078, figure 40, configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel 6122 configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein said bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity 6030 is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, and a portion of the elongate channel, and therefore the bottom surface of the cartridge pan is considered to be spaced apart from the elongate channel (Annotated Figure B, fig. 40, [0429]).

    PNG
    media_image3.png
    676
    833
    media_image3.png
    Greyscale
   
With respect to claim 2, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said lockout is defeated (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 3, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 4, Huitema et al. disclose that the firing member is biased into said channel opening by a biasing member 6090 when said lockout is enabled (paragraph [0428], lines 3-17; figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).  
With respect to claim 5, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member (6050) to overcome the force of said biasing member (6090) and defeat said lockout (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A below.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).   As noted above, the proximal camming portion is 

    PNG
    media_image4.png
    312
    689
    media_image4.png
    Greyscale
  
With respect to claim 6, Huitema et al. disclose that said firing member is lifted out (Arrow U, figure 40) of said channel opening by said sled when said lockout is defeated (paragraph [0429], lines 8-11, figure 40).
With respect to claim 7, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078, figure 40 configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge a bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity 6030 is defined between said bottom surface of said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a biasing member 6090 configured to apply a biasing force to said firing member and move said firing member into said channel opening when said sled is not in said proximal position (paragraph [0428], lines 3-17; figure 41), wherein said firing member is prevented from performing said firing stroke when said firing member is positioned in said channel opening, wherein the biasing force of said biasing member is overcome when said sled is in said proximal position and engages said distal protrusion of said firing member, and wherein said firing member is removed from said channel opening when said sled engages said distal protrusion (paragraph [0429], lines 8-14; figure 40).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).  As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  Huitema et al. a portion of the elongate channel, and therefore the bottom surface of the cartridge pan is considered to be vertically offset from the elongate channel (Annotated Figure B, fig. 40, [0429]).  
With respect to claim 8, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said sled is in said proximal position (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 9, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 

With respect to claim 11, Huitema et al. disclose that said firing member 6050, 6080 is lifted out (Arrow U, figure 40) of said channel opening 6040 by said sled 6078 when said sled is in said proximal position (paragraph [0429], lines 8-11; figure 40).  
With respect to claim 12, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078 configured to eject said staples from said staple cartridge, wherein said sled is movable from a proximal position to a distal position (paragraph [0292], lines 13-14 and 23-29; paragraph [0429], line 5; figure 40), and wherein said sled comprises a proximal camming portion (paragraph [0429], lines 8-14, figure 40; Annotated Figure A above); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein wherein said longitudinal cavity is not defined in said elongate channel, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a lockout (6040, 6056, 6078) configured to: prevent said firing member from performing said firing stroke when said sled is not in said proximal position, wherein said firing member is configured to engage said channel opening when said sled is not in said proximal position (paragraph [0428], lines 1-3 and 13-24, figure 41); and303500502 v1 permit said firing member to perform said firing stroke when said staple cartridge is positioned in said elongate channel, said sled is in said proximal position, and said proximal camming portion of said sled engages said distal protrusion of said firing member and moves said firing member out of engagement with said channel opening (paragraph [0429], lines 1-4 and 8-14; figure 40).   As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  As noted above, the firing lockout is disclosed to be a firing member having a distal protrusion, a sled, and a channel opening, Huitema et al. teach a firing lockout including a firing member 6050, 6080 having a distal protrusion 6056, a sled 6078, and a channel opening 6040.  

    PNG
    media_image5.png
    578
    825
    media_image5.png
    Greyscale

With respect to claim 13, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40; Annotated Figure A).  
replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 15, Huitema et al. disclose wherein said firing member is biased into said channel opening by a biasing member 6090 when said sled is not in said proximal position (paragraph [0428], lines 3-17, figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).
With respect to claim 16, Huitema et al. disclose wherein said proximal camming portion of said sled is configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member to permit said firing member to perform said firing stroke (paragraph 
With respect to claim 17, Huitema et al. disclose wherein said firing member is lifted (Arrow U) toward said anvil when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0429], lines 8-11, figure 1, figure 40, Annotated Figure A).

Response to Arguments
With respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225), Applicant’s arguments have been fully considered but they are not persuasive.  
Applicant argues that amended claim 1 recites the bottom surface of the cartridge pan is spaced apart from the elongate channel, and that Huitema et al. disclose an internal passageway 6030 that is entirely within the elongate channel.  
However, Huitema et al. disclose that the bottom surface of the cartridge pan 74 is spaced apart from a portion of the elongate channel, and therefore the bottom surface of the cartridge pan is considered to be spaced apart from the elongate channel (Annotated Figure B, fig. 40, [0429]).    
Further, whether or not the elongate internal passageway 6030 of Huitema et al. is entirely within the elongate channel is inapposite since claim 1 does not include this language, or any similar language regarding whether the longitudinal cavity is entirely within the elongate channel.  Moreover, with respect to this argument, Applicant’s attention is directed to the rejection, above, of claim 12 
Accordingly, in view of all of the above, Huitema et al. clearly disclose the claimed surgical instrument as claimed in claim 1, and the rejection is still deemed proper.
Applicant has submitted no specific arguments with respect to independent claims 7 and 12, other than that the same logic applies to claims 7 and 12 as is applied to claim 1.  The arguments have been fully responded to above.  
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-6, 8-11, and 13-17, and these rejections are still deemed proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 November 2021



/Linda J. Hodge/
Patent Examiner, Art Unit 3731